         Case 4:20-cv-00424-BSM Document 11 Filed 08/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CARLTON SHUTES                                                                  PLAINTIFF
ADC #157103

v.                         CASE NO. 4:20-CV-00424 BSM

DEXTER PAYNE, Director,
Arkansas Division of Correction                                             DEFENDANT

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 10] has been received, and after carefully reviewing the record,

the RD is adopted. Carlton Shutes’s petition for writ of habeas corpus [Doc. No. 1] is

dismissed with prejudice. A certificate of appealability shall not be issued.

       IT IS SO ORDERED this 13th day of August, 2020.



                                                    UNITED STATES DISTRICT JUDGE
